IN THE SUPREME COURT OF PENNSYLVANIA
                         WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 302 WAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
SHAWN SHYHIME JEFFERSON,          :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 303 WAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
SHAWN SHYHIME JEFFERSON,          :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 304 WAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
SHAWN SHYHIME JEFFERSON,          :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 305 WAL 2021
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                        :
                                        :
SHAWN SHYHIME JEFFERSON,                :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 306 WAL 2021
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
SHAWN SHYHIME JEFFERSON,                :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 307 WAL 2021
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
SHAWN SHYHIME JEFFERSON,                :
                                        :
                 Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,           : No. 308 WAL 2021
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal
                                        : from the Order of the Superior Court
           v.                           :
                                        :
                                        :
SHAWN SHYHIME JEFFERSON,                :
                                        :
                 Petitioner             :




[302 WAL 2021, 303 WAL 2021, 304 WAL 2021, 305 WAL 2021, 306 WAL 2021, 307
                      WAL 2021 and 308 WAL 2021] - 2
                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.




[302 WAL 2021, 303 WAL 2021, 304 WAL 2021, 305 WAL 2021, 306 WAL 2021, 307
                      WAL 2021 and 308 WAL 2021] - 3